Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 1 of 16 PageID #: 326




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION



UNITED STATES OF AMERICA,                           5:20-CR-50065-03-KES
                    Plaintiff,
       vs.                                     ORDER DENYING DEFENDANT’S
                                              MOTION TO DISMISS INDICTMENT
                                                 AND MOTION TO SEVER OR
ALEC RESPECTS NOTHING,                          ALTERNATIVELY MOTION FOR
                                                    PRETRIAL RELEASE
                    Defendant.



      Defendant, Alec Respects Nothing, moves pro se to dismiss the

indictment in this matter, alleging he was deprived of his right to a speedy trial.

Docket 112. The United States opposes the motion. Docket 133. Respects

Nothing moves separately to sever his trial from his co-defendant’s trial, or

alternatively, for pretrial release. Docket 123. The United States opposes the

motion. Docket 133. For the reasons stated below, the court denies each

motion.

                                   BACKGROUND

      On August 20, 2020, Respects Nothing was arrested on an indictment

that alleged he was part of a conspiracy to distribute a controlled substance in

violation of 21 U.S.C. §§ 846, 841(a)(l), 841(b)(1)(A). See Dockets 35, 23.

Respects Nothing entered his initial appearance on the indictment on August

24, 2020. Docket 37. The court issued a scheduling and case management
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 2 of 16 PageID #: 327




order as to Respects Nothing and his co-defendants, Melvin Brewer and Joshua

Black Feather, on August 25, 2020. Docket 46. The order set a trial date of

October 27, 2020. Id at 2.

      Since the issuance of the August 25, 2020 scheduling and case

management order, four motions for continuances, all made by co-defendant

Brewer, have delayed the trial until its currently scheduled date of September

7, 2021. See Dockets 61, 71, 83, 113, 116. On June 3, 2021, Respects Nothing

filed a pro se motion to dismiss the indictment. Docket 112. Respects Nothing

argues in his motion that his right to a speedy trial under the Speedy Trial Act

and the Sixth Amendment were violated. See id. On June 11, 2021, through

his attorney, Respects Nothing filed a motion to sever his case from his co-

defendant’s, or alternatively, for pretrial release based on alleged violations of

the Speedy Trial Act and the Sixth Amendment. Docket 123.

                                   DISCUSSION

      The court independently analyzes Respects Nothing’s right to a speedy

trial under the Speedy Trial Act and the Sixth Amendment to the Constitution.

See United States v. Johnson, 990 F.3d 661, 666 (8th Cir. 2021) (quoting United

States v. Williams, 557 F.3d 943, 948 (8th Cir. 2009)). Because Respects

Nothing’s motions are all predicated on violations of the Speedy Trial Act and

the Sixth Amendment, the court’s analysis of these potential violations applies

to both motions.




                                         2
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 3 of 16 PageID #: 328




I.    Speedy Trial Act

      “Under the Speedy Trial Act, a defendant must be brought to trial within

70 days of his indictment or first appearance, whichever is later.” United States

v. Mallett, 751 F.3d 907, 910-11 (8th Cir. 2014) (quoting United States v.

Suarez-Perez, 484 F.3d 537, 540 (8th Cir. 2007)); see also 18 U.S.C. §

3161(c)(1). When conducting a defendant’s speedy trial calculation, certain

days are excluded from the calculation. United States v. Aldaco, 477 F.3d 1008,

1016 (8th Cir. 2007); see also 18 U.S.C. § 3161(h). Section 3161(h)(7)(A)

excludes a “delay resulting from a continuance granted by any judge . . . if the

judge granted such continuance on the basis of his findings that the ends of

justice served by taking such action outweigh the best interest of the public

and the defendant in a speedy trial.” Further, “any time periods excluded from

the speedy trial calculations for one defendant will be applicable to the other

defendants.” United States v. Lightfoot, 483 F.3d 876, 886 (8th Cir. 2007); see

also 18 U.S.C. § 3161(h)(6). “After these days are excluded, if the total number

of non-excludable days exceeds seventy, then the district court must dismiss

the indictment upon the defendant's motion.” Aldaco, 477 F.3d at 1016-17

(citations omitted). “The defendant has the burden of proof to support the

motion, with the exception of the exclusion of time under 18 U.S.C.

§ 3161(h)(3) concerning the unavailability of the defendant or an essential

witness.” Id. at 1017 (citing 18 U.S.C. § 3162(a)(2)).

      Here, Respects Nothing entered his initial appearance on August 24,

2020. Docket 37. Twenty-two days later, on September 15, 2020, co-defendant

                                         3
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 4 of 16 PageID #: 329




Brewer filed a motion for continuance, which the court granted nine days later.

Dockets 50, 60. Respects Nothing signed a notice of informed consent as to the

continuance motion. Docket 53. The signed consent stated, “I understand that

[Brewer’s] Motion to Continue means that the delay requested is excluded from

counting under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.” Id.

      Under normal circumstances, twenty-two of the seventy days for trial

under the Speedy trial Act would have elapsed before the first toll of the Speedy

Trial clock. But on August 28, 2020, Judge Jeffrey L. Viken entered Amended

Standing Order 20-08 continuing criminal jury trials until October 2, 2020, in

the District of South Dakota’s Western Division, due to the COVID-19

pandemic. Judge Viken’s standing order stated that “the ends of justice are

best served by continuing criminal jury trials until October 2, 2020, and that

decision outweighs the interest of the public and any defendant’s right to a

speedy trial.” D.S.D. Amended Standing Order 20-08 at 2. Further, “pursuant

to the Third Amended Standing Order 20-03, [and] this Amended Standing

Order 20-08 . . . the periods of delay resulting from these continuances are

excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) for the period

commencing August 24, 2020, to October 2, 2020.” Id. Thus, the court finds

that Respects Nothing’s Speedy Trial clock was tolled the same day as his

initial appearance, until October 2, 2020. 1 See United States v. Pond, No. CR.

18-50106-JLV, 2020 WL 3446677, at *1 (D.S.D. June 24, 2020).


1On April 21, 2021, the Assistant United States Attorney and Respects
Nothing’s attorney filed a joint notice of Speedy Trial calculation where they
agreed seventy days remained if the court considers the time to be tolled during
                                        4
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 5 of 16 PageID #: 330




      From September 15, 2020, when the first motion for continuance was

filed, until the most recent order granting a motion for continuance and setting

trial for September 7, 2021, the trial has been continued five times after co-

defendant Brewer moved for a continuance. See Dockets 60, 65, 72, 84, 116.

The excludable time caused by properly joined co-defendants is applicable to

Respects Nothing by operation of § 3161(h)(6). United States v. Alli, 2009 WL

3644834, at *2 (D. Minn. Oct. 30, 2009); see also United States v. Osborne, 343

F. App'x 159, 161 (8th Cir. 2009).

      The most recent motion for continuance made by co-defendant Brewer

was objected to by Respects Nothing. See Docket 115. This was the first time

that Respects Nothing objected to Brewer’s motion for continuance. The court

noted the objection but ruled “that the ends of justice served by continuing this

trial outweigh the best interest of the public and the defendants in a speedy

trial.” Docket 116 at 1. Thus, the continuance was appropriate under §

3161(h)(7)(A). See United States v. Herbst, 666 F.3d 504, 510 (8th Cir. 2012).

      Respects Nothing has been in properly excluded time since his initial

appearance. See Herbst, 666 F.3d at 510. Thus, seventy days remain after the

next date set for trial, which is September 7, 2021, under the Speedy Trial Act,

and the Act has not been violated.




the suspension of jury trials. Otherwise, they stated forty-eight days remained.
See Docket 95. The court agrees with both of these calculations.
                                        5
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 6 of 16 PageID #: 331




II.   Sixth Amendment Right to a Speedy Trial

      The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the

accused shall enjoy the right to a speedy and public trial . . . .” U.S. Const.

amend. VI. “The Sixth Amendment right ‘attaches at the time of arrest or

indictment, whichever comes first, and continues until the trial commences.’ ”

Aldaco, 477 F.3d at 1019 (quoting United States v. Perez-Perez, 337 F.3d 990,

995 (8th Cir. 2003)). In the Eighth Circuit, “Sixth Amendment challenges are

reviewed separately from the Speedy Trial Act.” Id. at 1018. “But . . . ‘[i]t would

be unusual to find the Sixth Amendment has been violated when the Speedy

Trial Act has not.’ ” Id. at 1018-19 (quoting United States v. Titlbach, 339 F.3d

692, 699 (8th Cir. 2003)). “To trigger speedy trial analysis, the defendant must

allege the interval between accusation and trial has crossed a line ‘dividing

ordinary from “presumptively prejudicial” delay.’ ” Id. at 1019 (quoting Doggett

v. United States, 505 U.S. 647, 651-52 (1992)) (additional quotation omitted).

      When analyzing whether a defendant’s pretrial delay violates the Sixth

Amendment, courts utilize a four-factor balancing test that looks at: (1) the

delay's length; (2) the reason for the delay; (3) whether the defendant asserted

his right to a speedy trial; and (4) whether the defendant suffered any

prejudice. Barker v. Wingo, 407 U.S. 514, 530 (1972); see also Aldaco, 477 F.3d

at 1019 (applying the Barker test).

      For purposes of the first factor and analyzing Respects Nothing’s

motions, the court assumes that the approximately twelve-and-a-half-month

delay between Respects Nothing’s August 20, 2020 arrest and his scheduled

                                         6
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 7 of 16 PageID #: 332




trial date of September 7, 2021, is presumptively prejudicial. See United States

v. Jeanetta, 533 F.3d 651, 656 (8th Cir. 2008) (“A delay approaching one year

may meet the threshold for presumptively prejudicial delay requiring

application of the Barker factors.” (citations omitted)). Thus, because the delay

between Respects Nothing’s arrest and the scheduled trial date is

presumptively prejudicial, the court will consider the other factors in the

Barker analysis. See Barker, 407 U.S. at 530 (discussing length of delay as the

triggering factor to consideration of the other factors).

      Under the second Barker factor, the reason for the delay, courts assign

different weights to different reasons. Id. at 531. In applying Barker, the

Supreme Court has “asked, ‘whether the government or the criminal defendant

is more to blame of th[e] delay.’ ” Vermont v. Brillon, 556 U.S. 81, 90 (2009)

(alteration in original) (quoting Doggett, 505 U.S. at 651). Where the delay is

primarily attributable to the defendant, the Supreme Court has indicated that

the delay can weigh against the defendant under the waiver doctrine. See id.

(citing Barker, 407 U.S. at 529).

      Respects Nothing’s co-defendant has made five motions for continuance

moving his initial trial date from October 27, 2020, to September 7, 2021.

Docket 50, 61, 71, 83, 113. The government has not made any. In United

States v. Shepard, the court found that, although the defendant, Straughan,

had only filed one pretrial motion while his co-defendants had filed over 50

motions causing extensive delay, “the time it took to dispose of these motions

[was not] an unreasonable intrusion on Straughan's due process rights” under

                                         7
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 8 of 16 PageID #: 333




the Sixth Amendment. 462 F.3d 847, 864 (8th Cir. 2006) (citation omitted).

And the government did not intentionally cause any delay to gain a tactical

advantage. Id. at 864. Similarly, here, the delay is not attributable to the

government, and all reasons for delay were made for legitimate purposes and

not to gain tactical advantages. Thus, the second factor weighs against finding

a Sixth Amendment violation. See id. at 864.

      The third Barker factor asks whether the defendant asserted his right to

a speedy trial. The Supreme Court “emphasize[d] that failure to assert the right

will make it difficult for a defendant to prove that he was denied a speedy trial.”

Barker, 407 U.S. at 532. This factor of the test serves to ensure that a

defendant meets some responsibility to assert his right to a speedy trial. But

courts in the Eighth Circuit have not held that a defendant’s assertion of his

speedy trial right strengthens his case, only that a failure to assert it may

weaken his case. See, e.g., United States v. Weber, 479 F.2d 331, 333 (8th Cir.

1973).

      Here, Respects Nothing asserted his speedy trial rights through several

different filings. Respects Nothing first consented to a continuance on

September 21, 2020, but he has since asserted a desire to protect his Sixth

Amendment right to a speedy trial nine separate times. 2 Dockets 53, 73, 86,

94, 111, 112, 119, 123, 134, 140. Respects Nothing clearly asserted his speedy



2Respects Nothing’s relevant filings include six letters, one motion for new
council, one motion to dismiss, and one motion to sever or alternatively for
pretrial release, all referencing his Sixth Amendment right. Dockets 73, 86, 94,
95, 111, 112, 118, 119, 123.
                                         8
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 9 of 16 PageID #: 334




trial rights in this case. While Respects Nothing’s assertion of his speedy trial

right may be necessary for the court to address the claim, it does not

independently support the merits of that claim nor strengthen it.

      The fourth factor, prejudice, “should be assessed in the light of the

interests of the defendants which the speedy trial right was designed to

protect.” Barker, 407 U.S. at 532. The Supreme Court has identified three

interests impacting the fourth factor: (1) preventing oppressive pretrial

incarceration; (2) minimizing the accused's anxiety and concern; and (3)

limiting the possibility that the defense will be impaired. Id. Whether the

defense is impaired is the most important consideration in determining

prejudice to the defendant. Id.

      The first two interests arguably weigh in Respects Nothing’s favor as he

has been incarcerated for approximately eleven months without having his

trial. The court does not minimize the “societal disadvantages of lengthy

pretrial incarceration.” Id. It is also not lost on the court the disadvantage of

the restraint on liberty and “living under a cloud of anxiety, suspicion, and

often hostility” that comes with being accused, even if not incarcerated prior to

trial. Id. at 533. As to the third interest, which is the most serious of the

interests, see id. at 532, the court concludes that Respects Nothing has failed

to demonstrate that his defense has been severely impaired. Respects Nothing

does not discuss what impact the delay will have on his defense in his motion

to dismiss, see Docket 112, or his motion to sever defendant, see Docket 123.

Because Respects Nothing has not shown how his defense has been impaired

                                         9
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 10 of 16 PageID #: 335




by the delay, the court concludes that the fourth Barker factor weighs against

him. See Aldaco, 477 F.3d at 1019 (concluding that the final Barker factor

weighed against the defendant where the defendant made no “showing of how

his defense was impaired by the lengthy delay”). Thus, based on the Barker

factors, the court finds that Respects Nothing has failed to demonstrate that

his Sixth Amendment right to a speedy trial has been violated.

III.   Motion to Dismiss Indictment

       Respects Nothing’s pro se motion to dismiss the indictment is based on

violations of his Sixth Amendment right to a speedy trial and violation of the

Speedy Trial Act. See Docket 112. For the reasons stated above, the court finds

there has been no violation of the Speedy Trial Act or the right to a speedy trial

under the Sixth Amendment. The motion to dismiss the indictment (Docket

112) is denied.

IV.    Motion to Sever

       “When a defendant moves for a severance, a district court must first

determine whether joinder is proper under Federal Rule of Criminal Procedure

8.” United States v. Darden, 70 F.3d 1507, 1526 (8th Cir. 1995). In establishing

that joinder is proper, the government has the burden of proving that the

defendants “participated in the same act or transaction or in the same series of

acts or transactions constituting an offense or offenses.” Schaffer v. United

States, 362 U.S. 511, 514 (1960). “The propriety of joinder is to be determined

from the face of the indictment. . . . The factual allegations in the indictment

must be accepted as true.” United States v. Massa, 740 F.2d 629, 644 (8th Cir.

                                        10
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 11 of 16 PageID #: 336




1984) (citations omitted), overruled on other grounds by United States v. Reichel,

911 F.3d 910 (8th Cir. 2018).

      “If joinder is proper, the court still has discretion to order a severance

under Federal Rule of Criminal Procedure 14. These rules are to be ‘liberally

construed in favor of joinder.’ ” Darden, 70 F.3d at 1526 (quoting United States

v. Rimell, 21 F.3d 281, 288 (8th Cir. 1994)). “Rule 14 allows the trial court to

order severance, even though joinder of offenses or defendants is proper

under Rule 8, if it appears that the defendant or government is prejudiced by

the joinder.” United States v. Jones, 880 F.2d 55, 60 (8th Cir. 1989).

      A.     Federal Rule of Criminal Procedure 8(b)

      Rule 8(b) of the Federal Rules of Criminal Procedure provides:

      The indictment . . . may charge 2 or more defendants if they are
      alleged to have participated in the same act or transaction, or in the
      same series of acts or transactions, constituting an offense or
      offenses. The defendants may be charged in one or more counts
      together or separately. All defendants need not be charged in each
      count.

Fed. R. Crim. P. 8(b). “Federal Rule of Criminal Procedure 8(b) permits joinder

of defendants ‘if they are alleged to have participated . . . in the same series of

acts or transactions constituting an offense or offenses.’ ” United States v.

Gravatt, 280 F.3d 1189, 1191 (8th Cir. 2002) (alteration in original) (quoting

Fed. R. Crim. P. 8(b)). Rule 8(b) is “broadly construed in favor of joinder to

promote judicial efficiency.” United States v. McCarther, 596 F.3d 438, 441-42

(8th Cir. 2010) (citing United States v. Little Dog, 398 F.3d 1032, 1037 (8th Cir.

2005)). “Broad interpretation of Rule 8(b) is undoubtedly encouraged in the



                                         11
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 12 of 16 PageID #: 337




interests of more efficient administration of criminal trials.” Haggard v. United

States, 369 F.2d 968, 973 (8th Cir. 1966). Joinder must be viewed on a case-

by-case basis. Id. at 974. Not every defendant joined must have participated in

every offense charged. See Jones, 880 F.2d at 62-63.

      There is clear preference for a joint trial of persons charged in a

conspiracy. United States v. Ruiz, 446 F.3d 762, 772 (8th Cir. 2006); see also

United States v. Kime, 99 F.3d 870, 880 (8th Cir. 1996) (“Persons charged with

a conspiracy will generally be tried together, especially where proof of the

charges against each of the defendants is based on the same evidence and acts.

Rarely, if ever, will it be improper for co-conspirators to be tried together.”)

(citations and internal quotation marks omitted).

      In establishing that there was a conspiracy, “[t]he government [does] not

need to show a formal agreement; showing a tacit agreement by understanding

proven wholly by circumstantial evidence or by inferences from the parties’

actions is sufficient.” United States v. Casas, 999 F.2d 1225, 1229 (8th Cir.

1993) (quoting United States v. Searing, 984 F.2d 960, 964 (8th Cir. 1993)).

      This court must accept the factual allegations of the indictment, which

tie Respects Nothing to the other co-defendants, as true. Massa, 740 F.2d at

644. In the indictment, the United States alleges that “the defendants . . .

knowingly and intentionally combined, conspired, confederated and agreed . . .

to knowingly and intentionally distribute 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine[.]” Docket 23.




                                         12
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 13 of 16 PageID #: 338




Thus, this court must accept as true the fact that Respects Nothing is tied to

the other co-defendants named in the indictment. Massa, 740 F.2d at 644.

      Much of the evidence presented would remain substantially the same

regardless of which defendants plead guilty or which defendants are severed.

This fact, combined with the Eighth Circuit’s clear preference towards joinder,

supports the United States’ argument that joinder is proper in this case. Ruiz,

446 F.3d at 772. Because the government provided sufficient factual

allegations in the superseding indictment suggesting that Respects Nothing’s

actions arose out of the same transactions or occurrences as the other co-

defendants, the indictment and its factual allegations meets the joinder

requirements of Rule 8(b).

      B.     Federal Rule of Criminal Procedure 14(a)

      Rule 14(a) of the Federal Rules of Criminal Procedure provides that “[i]f

the joinder of offenses or defendants in an indictment, an information, or a

consolidation for trial appears to prejudice a defendant or the government, the

court may order separate trials or counts, sever the defendants’ trials, or

provide any other relief that justice requires.” Fed. R. Crim. P. 14(a). Under

Rule 14, a district court has the discretionary power to sever a defendant’s trial

from the trial of his co-defendants. Darden, 70 F.3d at 1527. When joinder is

proper under Rule 8, the defendant seeking a severance has the burden to

demonstrate how the joint trial will prejudice his or her right to a fair trial. Id.

(citing United States v. Penson, 62 F.3d 242, 244 (8th Cir. 1995)). For the court

to grant a motion for severance, the necessary prejudice must be “severe or

                                         13
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 14 of 16 PageID #: 339




compelling.” Id. (quoting Rimell, 21 F.3d at 289). “The presumption against

severing properly joined cases is strong. It is not enough that a defendant

thinks his chances for acquittal would be better in a separate trial[.]” United

States v. Delpit, 94 F.3d 1134, 1143 (8th Cir. 1996) (citing Zafiro v. United

States, 506 U.S. 534, 540 (1993)).

      “In order to show prejudice, a defendant must establish something more

than the mere fact that his chance for acquittal would have been better had he

been tried separately. [The defendant] must affirmatively demonstrate that the

joint trial prejudiced his right to a fair trial.” United States v. Shivers, 66 F.3d

938, 940 (8th Cir. 1995) (internal quotation marks and citations omitted). The

Eighth Circuit has stated that “[o]nly in an unusual case will the prejudice

resulting from a joint trial be substantial enough to outweigh the general

efficiency of joinder.” United States v. Al-Esawi, 560 F.3d 888, 891 (8th Cir.

2009) (citing United States v. Kirk, 528 F.3d 1102, 1107 (8th Cir. 2007)).

      Respects Nothing makes his motion to sever on the grounds that

“continuing to wait for a suitable joint trial date for the defendants unfairly

prejudices Mr. Respects Nothing and contravenes his constitutional and

statutory rights to a speedy trial under the Sixth Amendment . . . and the

Speedy trial Act of 1974.” Docket 123 at 1. He does not provide any further

support for a finding of prejudice other than the delay in a speedy trial. See id.

Severance is justified when it is necessary to safeguard a defendant’s speedy

trial rights. United States v. Philips, 482 F.2d 191, 195 (8th Cir. 1973). But as

shown above, the court finds there is no infringement on Respects Nothing’s

                                          14
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 15 of 16 PageID #: 340




right to a speedy trial. Severance is not necessary to safeguard his rights, and

he has not met his burden of proving prejudice that justifies severance under

Rule 14.

V.    Motion for Pretrial Release

      Respects Nothing alternatively argues he should be released pending trial

to protect his right to a speedy trial under the Speedy Trial Act and the Sixth

Amendment. See Docket 123. “A defendant may be detained pending trial if the

Court finds there is no ‘condition or combination of conditions . . . [that] will

reasonably assure the appearance of such person as required and the safety of

any other person and the community.’ ” United States v. Abdurahman, 2015 WL

4136483, at *1 (D. Minn. July 8, 2015) (alterations in original) (quoting 18

U.S.C. § 3142(e)(1)). Respects Nothing is charged with violating 21 U.S.C.

§§ 846, 841(a) and 841(b)(1)(A). This federal drug offense carries a mandatory

minimum penalty of ten years’ imprisonment. 18 U.S.C. § 841(b)(1)(A). Thus,

under the Bail Reform Act, a rebuttable presumption arises that no condition

or combination of conditions of release will reasonably assure the defendant’s

appearance and the safety of the community. 18 U.S.C. § 3142(e).

      Respects Nothing has not offered any argument to rebut this

presumption other than his belief that pretrial release is necessary to protect

his speedy trial rights. For the reasons stated above analyzing these rights, the

court finds this argument is insufficient to justify pretrial release.




                                         15
Case 5:20-cr-50065-KES Document 145 Filed 08/05/21 Page 16 of 16 PageID #: 341




                                 CONCLUSION

      Respects Nothing has failed to demonstrate a violation of his statutory

right to a speedy trial under the Speedy Trial Act. Respects Nothing has also

failed to demonstrate that his Sixth Amendment right to a speedy trial was

violated. The court finds that joinder of Respects Nothing and his co-

defendants is appropriate under Rule 8. Respects Nothing has not

demonstrated prejudice to justify the severance of his trial as required by Rule

14, nor met his burden of rebutting the presumption of pretrial detention.

Thus, it is

      ORDERED that Respect Nothing’s motion to dismiss indictment (Docket

112) and motion to sever or alternatively for pretrial release (Docket 123) are

denied.

      DATED August 5, 2021.

                                     BY THE COURT:

                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       16
